Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147403                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LINDA TATE,                                                                                             David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 147403
                                                                    COA: 307963
                                                                    Wayne CC: 10-011290-CD
  PLASTOMER CORPORATION,
          Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the May 30, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           h1021
                                                                               Clerk